

116 HR 554 IH: Saudi Educational Transparency and Reform Act of 2019
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 554IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2019Mr. Wilson of South Carolina (for himself and Mr. Keating) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require annual reports on religious intolerance in Saudi Arabian educational materials, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Saudi Educational Transparency and Reform Act of 2019. 2.FindingsCongress finds the following:
 (1)The Government of the Kingdom of Saudi Arabia for more than 15 years has made incremental progress in removing intolerant content in state-published textbooks.
 (2)Saudi Arabia has committed to educational reforms through its Vision 2030 and National Transformation Program, and is an important partner of the United States in combating terrorism and violent extremism.
 (3)The 2006 confirmation of policies negotiated by the United States and Saudi Arabia stated that textbooks would be revised within one or two years to remove remaining intolerant references that disparage Muslims or non-Muslims or that promote hatred toward other religions or religious groups..
 (4)According to the Department of State’s August 2017 International Religious Freedom Report, [t]he government continued to distribute revised textbooks, although some intolerant material remained in circulation, particularly at the high school level, including content justifying the execution of sorcerers and social exclusion of non-Muslims.
 (5)Saudi textbooks have been exported internationally, including to countries in the Middle East, Africa, South, Central, and South East Asia, and parts of Europe and North America.
 (6)The International Religious Freedom Act of 1998 requires the President to designate countries in which violations of religious freedom are systematic, ongoing, [and] egregious as countries of particular concern.
 (7)The President has designated Saudi Arabia as a country of particular concern since 2004, pursuant to the International Religious Freedom Act of 1998, and a waiver of further action has been in place since 2006.
 3.Sense of CongressIt is the sense of Congress that, in spite of some progress, Saudi Arabia has not yet sufficiently met its commitments for eliminating all forms of incitement from its educational materials and curriculum in line with its commitments to combat terrorism and violent extremism.
		4.Reports
 (a)In generalSubject to subsection (d), not later than 120 days after the date of the enactment of this Act and every year thereafter within 90 days of the start of the new school year in Saudi Arabia for the next ten years, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report reviewing educational materials published by Saudi Arabia’s Ministry of Education that are used in schools both inside the Kingdom of Saudi Arabia and at schools throughout the world.
 (b)ConsultationNot later than 30 days after the submission of a report under subsection (a), the Secretary of State shall consult with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on the contents of each such report.
 (c)ContentsThe reports required under subsection (b) should include the following: (1)A detailed determination regarding whether all intolerant content has been removed from educational materials published by Saudi Arabia’s Ministry of Education that are used in schools both inside Saudi Arabia and at schools throughout the world, including full quotations of all passages that could be seen as encouraging violence or intolerance towards adherents of religions other than Islam or towards Muslims who hold dissenting views.
 (2)A detailed assessment of the global exportation of such materials, including the extent to which such materials are used in privately funded educational institutions overseas.
 (3)A detailed summary of actions the Saudi Government has taken to retrieve and destroy materials with intolerant material.
 (4)A detailed assessment of the Saudi Government’s efforts to revise teacher manuals and retrain teachers to reflect changes in educational materials and promote tolerance.
 (5)A detailed determination regarding whether issuing a waiver regarding Saudi Arabia as a country of particular concern under the International Religious Freedom Act of 1998 furthers the purposes of such Act or is otherwise in the important national security interests of the United States.
				(d)Termination
 (1)Before ten yearsIf at any time after submission of a report required under subsection (a) but before the expiration of the 10-year period referred to in such subsection, the Secretary of State determines that intolerant religious content has been removed completely from Saudi Arabia’s education materials, the requirement to submit any remaining reports under such subsection shall not apply.
 (2)At ten yearsIf at the end of the 10-year period referred to in subsection (a), the Secretary of State determines that intolerant religious content remains in Saudi Arabia’s education materials, the termination of the requirement to submit reports under such subsection shall not apply and such reports shall be submitted for a further five years.
 (e)FormReports under this section shall be submitted in an unclassified form, but may contain a classified annex.
 5.TransparencyNot later than 60 days after the submission of the annual reports required under section 4, the Secretary of State shall make copies of reviewed Saudi educational materials publicly available on a website of the Department of State.
		